Citation Nr: 0127158	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  99-14 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1973.  

A March 1995 decision by the Board of Veterans' Appeals 
(Board) denied a claim for service connection for PTSD.  The 
present appeal comes to the Board from a June 1999 RO 
decision which again denied service connection for PTSD.  In 
November 2000, the Board remanded the case to the RO, partly 
for the RO to consider whether new and material evidence had 
been submitted to reopen the previously denied claim for 
service connection for PTSD.  In April 2001, the RO 
determined that new and material evidence had been submitted 
to reopen the claim, but denied service connection for PTSD 
on the merits.  The Board agrees with the RO that the claim 
for service connection for PTSD has been reopened with new 
and material evidence.  Such evidence includes Social 
Security Administration (SSA) records, numerous additional VA 
treatment records, and a recent VA compensation examination 
on the question of the existence of PTSD.  As the claim for 
service connection for PTSD is deemed to be reopened with new 
and material evidence, the Board has reviewed the merits of 
the claim on a de novo basis.  See 38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).


FINDINGS OF FACT

1.  The veteran does not currently have an acceptable medical 
diagnosis of PTSD.  The latest examination indicates he does 
not meet the diagnostic criteria for PTSD.

2.  He also is a non-combat veteran, and there is no credible 
supporting evidence that a stressor which might lead to PTSD 
occurred during service.




CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the United States Air 
Force from September 1971 to September 1973.  His specialty 
was a weapons mechanic, and his service records do not 
reflect any direct participation in combat.  He served in 
Thailand during the Vietnam War.

The veteran's service medical records contain two brief 
notations, one in July 1973 that indicates that he wanted to 
get out of the military and contains the impression of 
maladjustment, and the other in August 1973 that references 
occupational maladjustment and a mental hygiene clinic 
referral.  The veteran gave a history of depression and 
nervousness at the time of the September 1973 examination for 
discharge from service, and the reviewing examiner noted this 
referred to personal problems and there were no complications 
or sequelae.  The psychiatric system was normal on clinical 
evaluation at the separation examination.  The veteran was 
administratively discharged from service in September 1973, 
under honorable conditions.

In a number of statements in 1990 and later, the veteran 
asserted that he had PTSD from his duties in service, 
including having to load bombs and other weapons onto 
aircraft which were being sent into combat.

In June 1990, the North Essex Mental Health Center referred 
the veteran to a VA social worker.  According to records 
received, a social worker had assessed the veteran to be 
experiencing symptomatology consistent with PTSD.  A report 
contains a reference to persistent dreams and flashbacks of 
service activities.

After seeking emergency help due to complaints of depression 
and suicidal thoughts in June 1990, the veteran was referred 
to a VA medical facility, where a June 1990 medical 
certificate from a VA physician listed diagnoses of PTSD, 
depression with suicidal thoughts, and substance use.  In 
June and July 1990, he participated in a VA mental health 
treatment program because of complaints of substance 
dependence and PTSD.  From August through September 1990, he 
was hospitalized for treatment of cannabis dependence, and he 
was thereafter admitted to a VA psychiatric unit for 
evaluation and treatment of depression and obsessive 
compulsive symptoms.  He reported having used cannabis and 
heroin while in service and continuing to use cannabis until 
May 1990.  At discontinuation of cannabis use, he said, he 
experienced a considerable increase in symptoms of PTSD, with 
nightmares, recall of loading bombs, and visualization of 
persons who might have been injured by those bombs.  One 
treatment record prepared in connection with this admission 
noted that the veteran complained of chronic dysphoria 
related to his unhappy experience in active service.  On a 
psychiatric interview report from this time, the veteran also 
reported that his PTSD-like symptoms began in May 1990, upon 
the cessation of cannabis.

According to a late October 1990 VA treatment record from the 
veteran's first consultation with a particular VA psychiatric 
unit, he had been smoking pot and taking heroin for 17 years, 
and he had been having bad dreams involving loading bombs on 
airplanes.  It was noted that he had not served in combat and 
that no buddies of his had been killed.  Additional VA 
treatment records from 1990 reflect treatment for depression 
and obsessive-compulsive symptoms.  

The report of a January 1991 VA psychiatric examination 
contains diagnoses of dysthymia with obsessive compulsive 
features, and substance dependence.  The report indicates 
that the veteran complained of nightmares, depression, and 
extreme sweating, and recounted his duties loading bombs, 
rockets, etc., onto airplanes in Thailand.  The examiner 
noted that the veteran had been abusing alcohol since the 
1970s, that he currently smoked marijuana, and that he had 
experimented with heroin, cocaine, and downers.  

VA treatment records from 1991 reflect treatment for 
depression and compulsive symptoms.  In February 1991, the 
veteran reported having bad dreams, but he also specified 
that the dreams were not related to Vietnam experiences.  
Subsequent VA treatment records from April 1991 noted that he 
had dreams when he was not smoking pot and that he was 
depressed and angry.  By June 1991, he continued to have bad 
dreams of killing someone, but he was reportedly much less 
depressed.  

The veteran and a social worker testified at a hearing before 
the RO in September 1991.  The veteran testified about stress 
arising from his duties in active service, such as the fear 
of accidents, unwitnessed accounts from others of accidents, 
and guilt over loading bombs onto airplanes, and post-service 
symptoms such as nightmares.  The social worker recounted 
that she first saw the veteran in July 1990, when he was 
referred to her as an appropriate candidate for a PTSD 
program and that she concurred in a PTSD diagnosis, as did a 
psychiatrist to whom she referred the veteran. 

In October 1992, the veteran again sought VA treatment for 
depression, and he reported being upset at the denial of his 
claim for service connection for PTSD.  Late 1992 and early 
1993 VA treatment records note depression.

In March 1993, an SSA evaluation assessed the veteran as 
having long term chronic substance abuse with PTSD and 
obsessive compulsive disorder.  Most of the medical records 
recently received from the SSA are VA records.

Mid-1993 VA treatment records refer to PTSD several times.  A 
June 1993 record provides an assessment of PTSD and 
obsessive-compulsive disorder, and an August 1993 record 
includes an assessment of PTSD.  

The veteran underwent a VA examination in September 1993.  
However, a complete examination report is not available.  
(After attempts to locate and reconstruct the examination 
report, it was determined in 1994 that the examination report 
could not be obtained or reconstructed.)

The veteran received another VA psychiatric evaluation in 
February 1994.  He was diagnosed as having dysthymia with 
obsessive compulsive features, and polysubstance abuse.  The 
examination report indicates that the veteran complained of 
sleep disturbance, including dreams about fires, people being 
killed, and loading airplanes with bombs, and suicidal 
ideation.  

In May 1994, in connection with a referral for VA job 
assistance, a VA physician indicated a provisional diagnosis 
of depression.

The veteran testified before a hearing officer at the RO in 
July 1994.  He stated that he had performed dangerous duties 
during active service and that he felt responsible for deaths 
resulting from those duties.

An October 1994 VA medical record indicates that the veteran 
had depression.  

The veteran was accorded another VA psychiatric examination 
by a board of two examiners, each of whom evaluated him 
separately, in October 1994.  The examination report 
indicates that the veteran reported that he had PTSD.  He 
claimed that his "stressors" included loading bombs to be 
used in Cambodia and being on night shift and not being able 
to sleep during the day.  He reported that he had to be 
careful not to be sucked into the intake of the engine and 
described other dangers associated with this duty.  He 
described the loading and unloading of explosives as a 
terrifying life-threatening stressor.  He reported that he 
was never shelled directly but he could frequently hear 
explosions in the distance.  He also reported that all the 
noise at the runway was a stressor.  He reported that other 
stressors were being attacked by a Thai person with a knife 
in downtown and frequent accidents at the runway, such as the 
cutting of a soldier in half by a metal rope that had 
snapped.  The examiner reported that the veteran's most 
prominent symptoms appeared to be his chronic dysphoria.  He 
complained of survival guilt, dreams of people accusing him 
of bombing and murdering Cambodians, startle response to loud 
noises, aggravated temper, sense of feeling inferior, poor 
concentration, but no flashbacks per se.  Following mental 
status evaluation, the diagnosis was dysthymia (some 
obsessive and some PTSD features).

Subsequent VA medical records in the 1990s show diagnoses of 
depression, obsessive-compulsive disorder, and a personality 
disorder, as well as occasional references to PTSD.  A July 
1997 SSA record notes that SSA disability benefits were 
continued.  The SSA record lists a primary diagnosis of major 
depression, and secondary diagnoses of PTSD and a personality 
disorder.  

The veteran filed his current reopened claim for service 
connection for PTSD in October 1998.

VA treatment records from 1998 to January 2001 show various 
psychiatric diagnoses including depression, obsessive-
compulsive disorder, and PTSD.

The veteran underwent a VA psychiatric examination in 
February 2001 to determine if he met the criteria for a 
diagnosis of PTSD.  The VA examiner noted that he thoroughly 
reviewed the claims folder and gave the veteran a full 
psychiatric examination.  The examination report discusses 
historical records and current findings.  Following 
examination and review of records, the doctor rendered a 
diagnosis of anxiety disorder, not otherwise specified, with 
features of obsessive-compulsive disorder, PTSD, and social 
phobia.  The examiner also commented that the veteran did not 
meet the full criteria for a PTSD diagnosis under DSM-IV.  
The examiner wrote as follows:

Although the patient reports that he continues to 
think about loading bombs and that this was 
stressful for him, he does not meet all the 
criteria for post-traumatic stress disorder.  He 
does not meet the DSM-IV criteria of being exposed 
to a traumatic event in which the person 
experienced, witnessed or was confronted with an 
event or events that involved actual or threatened 
death or serious injury or a threat to the 
physical integrity of self or others, nor did he 
experience intense fear, helplessness or horror.  
He does have the persistent thoughts and recurrent 
and intrusive recollections of loading bombs in 
not the best circumstances.  He says he also 
dreams about this.  He states he tries to avoid 
feelings associated with the trauma.  He does have 
difficulty with sleep or an unusual sleep pattern, 
but he does not meet the full criteria for post-
traumatic stress disorder.

The examiner also commented that most of the veteran's time 
alone time did not necessarily focus on any trauma incurred 
while serving in Thailand on active duty; rather, he focused 
mostly on his fantasy for what his life could be, and he was 
distressed about his daughter.

In April 2001, the RO received SSA records which the Board 
has summarized above.

II.  Analysis

The veteran claims service connection for PTSD.  Through 
discussions in the rating decision, the statement of the 
case, supplemental statements of the case, and numerous items 
of correspondence, the veteran has been notified of the 
evidence needed to substantiate his claim.  Medical records 
have been obtained to the extent they have been adequately 
identified by the veteran, and a VA examination has been 
provided.  The Board is satisfied that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) (Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000)); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

This regulation was revised in June 1999, effective from 
March 1997, with the veteran having filed this particular 
claim in October 1998.  The revised version provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001).

As noted, one of the mandatory elements for service 
connection for PTSD is an acceptable diagnosis of the 
condition under the criteria of DSM-IV.  See Cohen v. Brown, 
10 Vet.App. 128 (1997).  While the medical treatment records 
since the 1990s contain isolated diagnoses of PTSD, such 
diagnosis has not been found on the most comprehensive 
examinations.  The most probative evidence of the existence 
or absence of PTSD is the recent 2001 VA compensation 
examination.  That examination concluded that the veteran did 
not meet the criteria for a diagnosis of PTSD under DSM-IV.  
The Board finds this examination to be the most persuasive 
medical evidence of record because it included a thorough 
review of historical records and current findings, and it 
focused on the precise criteria required for a diagnosis of 
PTSD under DSM-IV.  In contrast, the isolated treatment 
records which list a diagnosis of PTSD show no review of 
historical records or an analysis of the diagnostic criteria 
of DSM-IV.

Based on the weight of the credible medical evidence, the 
Board finds that the veteran does not have an acceptable 
medical diagnosis of PTSD.  Without such a current diagnosis, 
service connection for PTSD may not be granted.  38 C.F.R. 
§ 3.304(f); Degmetich v. Brown, 104 F.3d 1328 (1997).

Even if the veteran had an acceptable diagnosis of PTSD, 
since he did not participate in combat, service connection 
for PTSD would also require credible supporting evidence of a 
service stressor.  38 C.F.R. § 3.304(f).  The veteran has 
provided no independent evidence of a service stressor, nor 
has he provided detailed information which the VA could use 
to help him verify a stressor through the service department.  
In any event, regardless of the stressor question, service 
connection for PTSD is precluded because of the absence of an 
acceptable medical diagnosis.

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990). 


ORDER

Service connection for PTSD is denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

